Case 3:18-cv-04881-JSC Document 260-6 Filed 03/25/21 Page 1 of 6




                EXHIBIT E
Case 3:18-cv-04881-JSC Document 260-6 Filed 03/25/21 Page 2 of 6




                             Justin Kunz
              Vice President and Relationship Manager,
                    Fidelity Family Office Services



                       9 FIDELITY Chartable                        DD1.1
         Case 3:18-cv-04881-JSC Document 260-6 Filed 03/25/21 Page 3 of 6




  Pam Norley                     Stefan Podvojsky                 Michael McLean
    President                   Senior Vice President,        Director of Investments &
Fidelity Charitable          Investments and Programs,         Program Management,
                                  Fidelity Charitable             Fidelity Charitable



                               ni FIDELITY Charitable'                                    DD1.2
     Case 3:18-cv-04881-JSC Document 260-6 Filed 03/25/21 Page 4 of 6




                       Former President, Vanguard Charitable
                       Endowment Program (1998-2015)

                     • Participated in development of
                       best practices for DAFs
                       Invited to speak with House Finance
                       Sub -Committee on Taxation regarding DAFs
 Ben Pierce



 Vanguard                  ACADIA SQUAM
Charitable        nor GROUP                                        VILLA NOVA
                                                                    UNIVERSITY




                           9 FIDELITY Charitable-                                DD1.3
         Case 3:18-cv-04881-JSC Document 260-6 Filed 03/25/21 Page 5 of 6




                           Professor & Willis H. Booth Chair in Banking and
                           Finance, Haas School of Business at UC Berkeley
                           Ph.D. Operations, Information, and Technology,
                           Graduate School of Business at Stanford University

                           Former chair of the NASDAQ Economic Advisory Board
                         • Visiting economist at the New York Stock Exchange
Terrence Hendershott


Berkeley          e   Stanford                 "'Nasdaq                     111111
Haas              4teg University
                                                                            NYSE

                               9 FIDELITY Charitable-                                DD1.4
          Case 3:18-cv-04881-JSC Document 260-6 Filed 03/25/21 Page 6 of 6




                            President & Chief Operating Officer at TradeDynamiX
                            Managing Director and Head of Analytic Trading
                            Solutions at Lazard (2009-2012)
                            Managing Director and Head of the Automated
                            Solutions Group at Wachovia (2004-2009)
                            Managing Director and Head of Program Trading
                            at Bank of America (2001-2004)
    Cristian Zarcu



                                        LAZARD           TA-AUCELWAN _N/
                                                                      W7(_
BANK OF AMERICA      WACHOVIA
